Exhibit 10.2
[***] — Indicates confidential information. Confidential treatment requested.
Portion omitted filed separately with the Securities and Exchange Commission.
AMENDMENT
to
PROFESSIONAL SERVICES AGREEMENT,
AMENDED AND RESTATED SOFTWARE LICENSE AGREEMENT,
and
TRANSENDING SERVICES AGREEMENT
This Amendment (“Amendment”) is by and between Global Cash Access, Inc., a
Delaware corporation (“GCA”); Infonox on the Web, a California corporation
(“Infonox”) and TSYS Acquiring Solutions, L.L.C., a Delaware limited liability
company (“TSYS”), is executed by the parties as of the date of the last
signature in the signature block below and made effective as of July 1, 2009
(the “Effective Date”).
WHEREAS, GCA and Infonox are parties to that certain Professional Services
Agreement effective as of March 10, 2004, as amended (the “Services Agreement”);
WHEREAS, GCA and Infonox are also parties to that certain Amended and Restated
Software License Agreement dated as of March 10, 2004, as amended (the “License
Agreement”);
WHEREAS, GCA and Infonox entered into that certain TranSending Services
Agreement dated June 16, 2008 (the “TranSending Agreement”, and together with
the Services Agreement and License Agreement, the “Infonox Agreements”);
WHEREAS, Infonox was acquired by TSYS and continues to operate as a wholly owned
subsidiary of TSYS; and
WHEREAS, GCA and TSYS have entered into a Processing Services Agreement of even
date herewith (the “Processing Agreement”), pursuant to which TSYS will provide
certain transaction processing services to GCA;
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree to amend the Infonox Agreements as follows:
1. Revised Pricing. The fees and other amounts charged by Infonox are hereby
revised as follows:
1.1 International Gateway/iPass Fees: Infonox shall no longer charge any fees or
amounts with respect to any [***] previously charged by Infonox for [***]
services under invoice designation “[***]”.
1.2 [***] Fees: The [***] fees currently charged by Infonox under invoice
designations “[***]” and “[***]”, as well as the [***]fee of [***], are hereby
eliminated.
1.3 Data Center Fees/Charges. [***]. With respect to Infonox’s provision of data
center space and related services for GCA owned equipment ([***]), beginning
from the Effective Date of this Amendment, Infonox may charge GCA a total of
[***] per month per data center location. Currently, GCA utilizes [***] per data
center location. In the event the parties determine GCA’s needs have materially
changed, the parties shall agree in writing to a corresponding, reasonable
adjustment in service and associated fees.
1.4 TranSending Per Transaction Fee. The fee of [***] per new transaction record
currently priced by Infonox pursuant to Exhibit A, Section II, of the
TranSending Agreement titled “Fee during the Operations Phase”, is hereby
changed to [***].
For the avoidance of doubt, the foregoing revised pricing shall be effective as
of the Effective Date and, accordingly, the charges applicable to the month and
year in which the Effective Date occurs shall be pro-rated on a daily basis to
incorporate and reflect such revised pricing.

 

 



--------------------------------------------------------------------------------



 



2. SAS 70 Type II.
2.1 SAS70 Type II and TG-3 Audits. No later than December 31, 2009, and at least
once per calendar year thereafter, Infonox shall (i) have a
nationally-recognized accounting firm conduct a “SAS70 Type II” audit in
accordance with the Statement of Auditing Standards developed by the American
Institute of Certified Public Accountants, and have such accounting firm issue a
Service Auditor’s Report Type II (or substantially similar report in the event
the SAS70 Type II auditing standard and/or a Service Auditors Report Type II are
no longer an industry standard) which shall cover, at a minimum, security
policies and procedures and controls, including without limitation, system
security and physical security and (ii) have a nationally-recognized and
certified auditor conduct a Technical Guideline #3, or TG-3, audit. Infonox
shall provide GCA and its independent auditors with a copy of the SAS70 TYPE II
and TG-3 audit reports promptly upon the completion thereof. Unless otherwise
agreed by the parties, each audit shall be designed and conducted to facilitate
periodic compliance reporting by GCA under the Sarbanes-Oxley Act of 2002 (and
related regulations) and comparable laws in other jurisdictions.
2.2 Remediation. If either the SAS70 TYPE II or TG-3 audit reports identify any
issues or non-compliance, including without limitation, risks to Infonox’
computer systems and/or physical facilities which could result in the
unauthorized destruction, loss, alteration of, or access to GCA’s confidential
information or customer data or any Infonox services being provided to GCA
hereunder being materially affected, then a senior technology executive of
Infonox shall promptly meet with a representative of GCA to discuss the matter
and Infonox shall promptly take action to address the matter raised by the
report to reduce the risk to GCA’s confidential information and customer data
and otherwise cure such issue or non-compliance.
3. Integrated DR/BC Plan.
3.1 General. Infonox has created and shall maintain and comply with, at its own
expense, a comprehensive disaster recovery plan (“Disaster Recovery Plan”) and
comprehensive business continuity plan (the “Business Continuity Plan” and,
together with the Disaster Recovery Plan, the “DR/BC Plans”) through which it
shall be able to perform its obligations under the Infonox Agreements with
minimal disruptions or delays. Infonox represents and warrants that the Disaster
Recover Plan (i) includes processes and procedures to fully restore the Business
Critical Services (as defined on Exhibit B of the TranSending Agreement)
provided by Infonox and GCA data within ten (10) minutes of an outage
(regardless of whether the event causing the outage is on a local or national
level) and (ii) requires Infonox to maintain fully redundant processing centers
at a minimum of two (2) separate locations and an additional/third secured data
storage facility with full backups of all data relating to its services that is
geographically distant from the processing centers. Infonox shall: (a) provide a
reasonably detailed summary of its DR/BC Plans, backup capabilities and
redundant processing facilities to GCA within fifteen (15) days of the Effective
Date and again each time a material change is made; (b) provide GCA with access,
at Infonox’s facilities from time to time upon written request, to a complete
copy of its DR/BC Plans and proof of backup capabilities and redundant
processing facilities for review by GCA on premises only and GCA may not copy
any portion nor remove such materials from Infonox’s premises; and (c) by
December 31, 2009, revise the DR/BC Plans into consolidated plans covering both
the its services and services provided to GCA by TSYS under the Processing
Agreement.
3.2 Testing. Infonox shall fully and successfully exercise all aspects of the
DR/BC Plans at least semi-annually in a live production environment. Any
deficiencies found in the applicable plan or its execution will be identified to
Company and remediated within thirty (30) days at Infonox’s expense.
3.3 Changes. Infonox will revise the DR/BC Plans to reflect changes in its
environment and infrastructure and as necessary to meet or exceed regulatory
agency contingency planning requirements. Infonox shall notify GCA of any
material change that it wishes to make to a DR/BC Plan. No change shall degrade
the quality of the DR/BC Plans or have a material impact on Infonox’s services.
3.4 Notification of Event. Infonox shall notify GCA as soon as possible under
the circumstances after the occurrence of any event that materially effects or
could materially affect Infonox’ provision of its services or that otherwise
warrants execution of either DR/BC Plan (a “Plan Event”) and shall execute the
DR/BC Plans at no cost to GCA. Infonox will provide GCA with regular updates
during a Plan Event and the recovery process and (ii) a means of communication
whereby GCA can receive regular updates and monitor progress as information
becomes available.

 

 



--------------------------------------------------------------------------------



 



4. Cooperation. Insofar as the setup, implementation and/or performance of
services under the Processing Agreement by TSYS requires data, documents,
information, or materials of any nature to be furnished, in whole or in part, by
Infonox or Infonox’s employees, agents, or other representatives, or requires
other services or assistance to be provided by Infonox or Infonox’s employees,
agents, or other representatives, Infonox hereby agrees to (i) furnish or cause
its employees, agents, or other representatives, to furnish all such data,
documents, information, and materials and (ii) provide all such services and
assistance within such time or times, and in such form or manner, as is
necessary in order to enable TSYS to perform services under the Processing
Agreement in a timely manner.
5. Source Code Escrow. If the source code for Infonox software utilized in
Infonox’s performance of services is not deposited into the escrow account
established by the parties with Iron Mountain within 90 days of the Effective
Date (the “Escrow Credit Date”), Infonox shall, until all such source code has
been deposited and without limitation of remedies available to GCA, issue a
credit to GCA on each invoice issued after the Escrow Credit Date in an amount
equal to [***].
6. Guaranty. TSYS shall execute, on and as of the Effective Date, the guaranty
attached hereto as Appendix 1.
7. General Provisions.
7.1 Effect on Agreements. Except as expressly modified by this Amendment, all
terms, conditions and provisions of the Infonox Agreements shall continue in
full force and effect as set forth therein. Each party agrees that the Infonox
Agreements (including this Amendment) and the Processing Agreement constitute
the complete and exclusive statement of the agreement between the parties
regarding the subject matter thereof, and supersede all prior proposals and
understandings, oral and written, relating to the subject matter contained
herein.
7.2 Interpretation. The headings in this Amendment are inserted for convenience
only and are in no way intended to describe, interpret, define, or limit the
scope, extent or intent of this Amendment, the Infonox Agreements or any
provisions contained herein or therein. In the event of a conflict between the
terms and conditions of an Infonox Agreement and the terms and conditions of
this Amendment, the terms and conditions of this Amendment shall prevail.
7.3 Valid Amendment. Each party represents and warrants to the other parties
that this Amendment has been duly authorized, executed and delivered by it and
constitutes a valid and legally binding agreement with respect to the subject
matter contained herein.
7.4. Counterparts and Facsimiles. This Amendment may be executed in multiple
counterparts, which together shall constitute one and the same document.
Facsimile copies of this Amendment or of any counterpart, and facsimile
signatures hereon or on any counterpart, shall have the same force and effect as
originals.

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have caused this Amendment to be executed by
their duly authorized representatives.

         
 
       
GCA:
       
 
       
By:
       
 
 
 
   
 
  Scott Betts, President, Chief Executive Officer    
 
       
Date:
       
 
       

         
Address:
  3525 East Post Road, Suite 120    
 
  Las Vegas, NV 89120    
 
  Attn: Chief Executive Officer    
 
  Attn: General Counsel    

          Infonox:    
 
       
By:
       
 
 
 
   
 
  Robert Philbin, Director    
 
       
Date:
       
 
       

         
Address:
  2350 Mission College Blvd, Suite 250    
 
  Santa Clara, CA 95054    
 
  Attn: Director    

         
TSYS:
       
 
       
By:
       
 
 
 
   
 
  Robert Philbin, President    
 
       
Date:
       
 
       

         
Address:
  8320 South Hardy Drive    
 
  Tempe, AZ 85284    
 
  Attn: President    

 

 



--------------------------------------------------------------------------------



 



APPENDIX 1
GUARANTY
This Guaranty, executed on the date of execution of the Infonox Amendment
(defined below) and effective as of July 1, 2009, (the “Guaranty Effective
Date”) is made by TSYS Acquiring Solutions, L.L.C., a Delaware limited liability
company (the “Guarantor”), for the benefit of Global Cash Access, Inc., a
Delaware corporation (with its successors and assigns, “GCA”).
WHEREAS, GCA and Infonox on the Web, a subsidiary of the Guarantor (“Infonox”)
are parties to that certain Amendment to Professional Services Agreement,
Amended and Restated Software License Agreement and Transending Services, of
even dated herewith (the “Infonox Amendment”), pursuant to which GCA and Infonox
have agreed to amend select terms of the “Infonox Agreements” (as defined the
Infonox Amendment).
WHEREAS, as a condition to entering into the Infonox Amendment, GCA has required
the execution and delivery of this Guaranty.
ACCORDINGLY, the Guarantor, in consideration of the premises set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, hereby agrees as follows:
1. Definitions. All terms defined in the Infonox Agreements that are not
otherwise defined herein shall have the meanings given them in the Infonox
Agreements. However, as used in this Guaranty, the term “Affiliate” shall have
the meaning set forth in that certain Processing Services Agreement of even date
herewith between Guarantor and GCA.
2. Guarantee. The Guarantor hereby guarantees collection to GCA and its
Affiliates of all sums that may become due to GCA or its Affiliates, including
but not limited to, liabilities, indemnities, damages, costs and expenses,
arising out of any and all obligations, terms, covenants, conditions and
agreements of Infonox under the Infonox Agreements or any other direct
agreements between GCA or one its Affiliates, on one hand, and Infonox, on the
other hand, in each case, whether now existing or hereafter arising, whether
arising directly in a transaction or event involving GCA or one of its
Affiliates or acquired by GCA or one of its Affiliates from another by
assignment of a direct agreement with Infonox (all of said obligations being
hereinafter called the “Obligations”).
3. Guarantor’s Representations and Warranties. The Guarantor represents and
warrants to GCA that (i) the Guarantor is a limited liability company, duly
organized and existing in good standing under the laws of the state in which it
was organized and has full power and authority to make and deliver this
Guaranty; (ii) the execution, delivery and performance of this Guaranty by the
Guarantor have been duly authorized by all necessary action of its directors and
stockholders and do not and will not violate the provisions of, or constitute a
default under, any presently applicable law or its articles or certificate of
incorporation or bylaws or any agreement presently binding on it; (iii) this
Guaranty has been duly executed and delivered by the authorized officers of the
Guarantor and constitutes its lawful and binding obligation; and (iv) the
authorization, execution and delivery by the Guarantor of, and the performance
of the Obligations under, this Guaranty do not require notification to,
registration with, or consent or approval by, any federal, state or local
regulatory body or administrative agency. The Guarantor represents and warrants
to GCA that the Guarantor has a direct and substantial economic interest in
Infonox and expects to derive substantial benefits therefrom and from the
Infonox Agreements and such other transactions and events resulting in the
creation of the Obligations guarantied hereby, and that this Guaranty is given
for a corporate purpose.
4. Dissolution or Insolvency of Guarantor. The dissolution or adjudication of
bankruptcy of the Guarantor shall not revoke this Guaranty, except upon actual
receipt of written notice thereof by GCA and only prospectively, as to future
transactions, as herein set forth.

 

 



--------------------------------------------------------------------------------



 



5. GCA’s Rights. GCA shall not be obligated by reason of its acceptance of this
Guaranty to engage in any transactions with or for Infonox. Whether or not any
existing relationship between the Guarantor and Infonox has been changed or
ended, GCA may enter into transactions resulting in the creation or continuance
of the Obligations and may otherwise agree, consent to or suffer the creation or
continuance of any of the Obligations, without any consent or approval by the
Guarantor and without any prior or subsequent notice to the Guarantor. The
Guarantor’s liability shall not be affected or impaired by any of the following
acts or things (which GCA is expressly authorized to do, omit or suffer from
time to time, without consent or approval by or notice to the Guarantor):
(i) one or more extensions or renewals of the Obligations (whether or not for
longer than the original period) or any modification of any contractual terms
applicable to any of the Obligations or any amendment or modification of any of
the terms or provisions of the Infonox Agreements or other agreement under which
the Obligations or any part thereof arose; (ii) any assignment, pledge or other
transfer of any of the Obligations or any evidence thereof; and (iii) any
election by GCA under Section 1111(b) of the United States Bankruptcy Code. The
Guarantor waives any and all defenses and discharges available to a surety,
guarantor or accommodation co-obligor.
6. Waivers by Guarantor. The liability of the Guarantor shall not be affected or
impaired by any voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all of the assets, marshalling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of, or other
similar event or proceeding affecting, Infonox or any of its assets. The
Guarantor will not assert, plead or enforce against GCA any claim, defense or
setoff available to the Guarantor against Infonox. The foregoing waivers
include, to the extent permitted by Nevada Revised Statutes (“NRS”) 40.495(2),
the benefits of the one-action rule under NRS 40.430 and any judicial decisions
relating thereto and any benefit based on NRS 40.451 et seq., and the
Guarantor’s rights under NRS 104.3605 (the Guarantor specifically agrees that
this clause shall constitute a waiver of discharge under NRS 104.3605), except
to the extent subsection 2 of NRS 104.3605 is inconsistent with the guaranty of
collection granted under Section 2 above.
7. If Payments Set Aside, etc. To the extent permitted by applicable law, if any
payment applied by GCA to the Obligations is thereafter set aside, recovered,
rescinded or required to be returned for any reason (including, without
limitation, the bankruptcy, insolvency or reorganization of Infonox or any other
obligor), the Obligations to which such payment was applied shall for the
purpose of this Guaranty be deemed to have continued in existence,
notwithstanding such application, and this Guaranty shall be enforceable as to
such Obligations as fully as if such application had never been made.
8. No Duties Owed by GCA. The Guarantor acknowledges and agrees that GCA (i) has
not made any representations or warranties with respect to, (ii) does not assume
any responsibility to the Guarantor for, and (iii) has no duty to provide
information to the Guarantor regarding, the enforceability of any of the
Obligations or the financial condition of Infonox or any guarantor. The
Guarantor has independently determined the creditworthiness of Infonox and the
enforceability of the Obligations and until the Obligations are paid and
performed in full will independently and without reliance on GCA continue to
make such determinations.
9. Notices. All notices required or permitted to be given hereunder shall be in
writing and may be delivered by hand, by facsimile, by electronic transmission,
by nationally recognized private courier or by United States mail. Notices
delivered by mail will be deemed given five (5) business days after being
deposited in the United States mail, postage prepaid, registered or certified
mail (return receipt requested). Notices delivered by hand, by facsimile, by
electronic transmission or by nationally recognized private courier will be
deemed given on the first business day following receipt; provided that a notice
delivered by facsimile or e-mail will only be effective if such notice is also
delivered by hand, or deposited in the United States mail, postage prepaid,
registered or certified mail (return receipt requested), on or before two (2)
business days after its delivery by facsimile or e-mail. All notices shall be
addressed to the Guarantor at the address set forth below or to GCA at the
address set forth in the Infonox Agreements or to such other addresses as may be
designated by notice given in accordance with the provisions of this Section 9.
10. Miscellaneous. This Guaranty shall be effective upon delivery to GCA,
without further act, condition or acceptance by GCA, shall be binding upon the
Guarantor and the successors and assigns of the Guarantor and shall inure to the
benefit of GCA and its successors and assigns. Any invalidity or
unenforceability of any provision or application of this Guaranty shall not
affect other lawful provisions and application thereof, and to this end the
provisions of this Guaranty are declared to be severable. This Guaranty may not
be waived, modified, amended, terminated, released or otherwise changed except
by a writing signed by the Guarantor and GCA. This Guaranty shall be governed by
and construed in accordance with the substantive laws (other than conflict laws)
of the State of Nevada.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantor the
date first written above.

              TSYS Acquiring Solutions, L.L.C.
 
       
 
  By:    
 
       
 
      Name: Robert Philbin
 
      Title: President
 
            Address:   8320 South Hardy Drive         Tempe, AZ 85284

 

 